BUFFINGTON, Circuit Judge.
This is a proceeding by the United States to forfeit certain personal property of one Berman, who was alleged to be carrying on the business of a distiller without giving bond, in violation of Rev. St. § 3281 (U. S. Comp. St. 1901, p. 2127), and of attempting to defraud the government of a tax on spirits, in violation of Rev. St. § 3257 (U. S. Comp. St. 1901, p. 2112).' All of the chattels sought to be forfeited,- with the exception of certain spirits and brandy, were .claimed by one Headley, who filed an answer, and of those claimed by Headley an engine and belting were claimed by Donegan & Swift, who also filed an answer. On hearing, the court •decreed the spirits and-brandy be forfeited and all the property claimed be discharged. Thereupon the government took this appeal.
No opinion was filed by the court below, so, we are not advised as to the grounds of its action; but after consideration we find no error *699in its decree. The burden of establishing a right of forfeiture was on the government, and no testimony was taken to support its claim. The case was heard on information, and, being one of alleged forfeiture, every reasonable intendment and effect must he given to the answers. Viewed in that light, we think the government’s case was not established. Without discriminating between the two answers of the two claimants, or in any way deciding their rights as against each other, we think the answers, taken together, aver that Berman on the date of the alleged forfeiture on July 15, 1909, had removed from the state, that he was not carrying on the business of a distiller on the premises in question, that he was not in possession of the articles or the premises at that date, but that possession of the articles on the premises was then and had been previously and in good faith in the claimants or their privies.
Such being the effect of the unchallenged answers it is clear that the case did not fall within the above sections, in the absence of proof to sustain the averments of the information.